DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gong (US 2021/0066422).
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed 
In reference to claim 1, Gong (US 2021/0066422), hereafter “Gong,” discloses an array substrate, with reference to Figure 2, comprising a flexible substrate 201, paragraph 42, a buffer layer 203, a semiconductor layer 204, paragraph 43, a first gate insulating layer 205, a first gate 206, an intermediate dielectric layer 209, an organic filling layer 210, a plurality of sources 211, and a plurality of drains 212 sequentially disposed, paragraph 45,the array substrate further comprising: a hydrophilicity-hydrophobicity matching layer 241 disposed among the organic filling layer, the sources, and the drains, paragraphs 40 and 47.
In reference to claims 2 and 3, Gong discloses the hydrophilicity- hydrophobicity matching layer consists of an inorganic material of a silicon oxide layer, a silicon nitride layer, or a composite layer of silicon oxide and silicon nitride, paragraph 46.
In reference to claim 4, Gong discloses the hydrophilicity- hydrophobicity matching layer 241 is disposed on the organic filling layer 210 and covers the sources and the drains 211,212, Figure 2.
In reference to claim 5, Gong discloses a planarization layer 213 disposed on the hydrophilicity-hydrophobicity matching layer 241 and covering the sources and the drains, Figure 2 and paragraph 45.
	In reference to claim 6, Gong discloses a second gate insulating layer 207 disposed between the first gate insulating layer and the intermediate dielectric layer, and a second gate 208 disposed between the second gate insulating layer and the intermediate dielectric layer, paragraph 45.

In reference to claims 8 and 9, Gong discloses the hydrophilicity- hydrophobicity matching layer consists of an inorganic material of a silicon oxide layer, a silicon nitride layer, or a composite layer of silicon oxide and silicon nitride, paragraph 46.
In reference to claim 10, Gong discloses the hydrophilicity- hydrophobicity matching layer 241 is disposed on the organic filling layer 210 and covers the sources and the drains 211, 212, Figure 2.
In reference to claim 11, Gong discloses a planarization layer 213 disposed on the hydrophilicity-hydrophobicity matching layer 241 and covering the sources and the drains, Figure 2 and paragraph 45.
	In reference to claims 12 and 13, Gong discloses a second gate insulating layer 207 disposed between the first gate insulating layer and the intermediate dielectric layer, and a second gate 208 disposed between the second gate insulating layer and the intermediate dielectric layer, paragraph 45.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gong (US 2021/0066422).
In reference to claim 14, Gong discloses a display panel, with reference to Figure 2, comprising: an array substrate comprising a flexible substrate, 201, paragraph 42, a buffer layer 203, a semiconductor layer 204, paragraph 43, a first gate insulating layer 205, a first gate 206, an intermediate dielectric layer 209, an organic filling layer 210, a plurality of sources 211, and a plurality of drains 212 sequentially disposed, paragraph 45; 
a first electrode layer 214 disposed on the array substrate; a pixel definition layer 215 disposed on the array substrate and partially covering the first electrode layer; paragraph 41,
wherein the display panel further comprises: a hydrophilicity-hydrophobicity matching layer 241 disposed among the organic filling layer, the sources, and the drains, paragraphs 40 and 47.
Gong is silent regarding a luminous layer disposed on the first electrode layer; and a second electrode layer disposed on the luminous layer,
The examiner takes OFFICIAL NOTICE that it is well known in the art for OLED displays to include a luminous layer disposed on the first electrode layer; and a second electrode layer disposed on the luminous layer. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a luminous layer to be disposed on the first 
In reference to claim 15, Gong discloses a planarization layer 213 disposed on the hydrophilicity-hydrophobicity matching layer and covering the sources and the drains, Figure 2.
In reference to claims 16 and 17, Gong discloses the hydrophilicity- hydrophobicity matching layer consists of an inorganic material of a silicon oxide layer, a silicon nitride layer, or a composite layer of silicon oxide and silicon nitride, paragraph 46.
In reference to claim 18, Gong discloses the hydrophilicity- hydrophobicity matching layer 241 is disposed among the organic filling layer 210, the first electrode layer 214, and part of the pixel definition layer 215, Figure 2.
In reference to claims 19 and 20, Gong discloses a second gate insulating layer 207 disposed between the first gate insulating layer and the intermediate dielectric layer, and a second gate 208 disposed between the second gate insulating layer and the intermediate dielectric layer, paragraph 45.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2008/0197357) in view of Park et al. (US 2017/0221976).
In reference to claim 1, Park et al. (US 2008/0197357), hereafter “Park 2008,” discloses an array substrate, with reference to Figure 4, comprising a substrate 110, a buffer layer 111, a semiconductor layer 151a, a first gate insulating layer 140, a first gate 124a, an intermediate dielectric layer 150, an organic filling layer 160, a plurality of sources 173, and a plurality of drains 175 sequentially disposed, the array substrate further comprising: a hydrophilicity-
In reference to the hydrophilicity-hydrophobicity matching function of the hydrophilicity-hydrophobicity matching layer, although Park 2008 is silent regarding the hydrophilic or hydrophobic nature of the layers, prima facie obviousness is not rebutted by merely recognizing additional advantages or latent properties present but not recognized in the prior art, MPEP 2145 II. The hydrophilic-hydrophobic function of the claimed layer does not render non-obvious the otherwise known invention of the organic-inorganic-organic layer structure of layers 160-180p-180q of Park 2008. 
Park does not disclose a flexible substrate.
	Park et al. (US 2017/0221976), hereafter “Park 2017,” discloses a display device including teaching a flexible substrate, 111 in Figure 16A, paragraph 129. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the substrate to be flexible. To do so would have merely been a simple substitution of one known element for another to obtain predictable results; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, (2007). In this case substituting one substrate material for another.
In reference to claims 2 and 3, Park 2008 discloses the hydrophilicity- hydrophobicity matching layer consists of an inorganic material of a silicon oxide layer, a silicon nitride layer, or a composite layer of silicon oxide and silicon nitride, paragraph 91.
In reference to claim 4, Park 2008 discloses the hydrophilicity- hydrophobicity matching layer 180p is disposed on the organic filling layer 160 and covers the sources and the drains 173, 175, Figure 4.

	In reference to claim 6, Park 2008 does not disclose a second gate insulating layer disposed between the first gate insulating layer and the intermediate dielectric layer, and a second gate disposed between the second gate insulating layer and the intermediate dielectric layer.
	Park 2017 discloses a second gate insulating layer, 155 in Figure 16A, disposed between the first gate insulating layer 150 and the intermediate dielectric layer 190, and a second gate 180 disposed between the second gate insulating layer and the intermediate dielectric layer, paragraph 197. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a second gate insulating layer to be disposed between the first gate insulating layer and the intermediate dielectric layer, and a second gate to be disposed between the second gate insulating layer and the intermediate dielectric layer. One would have been motivated to do so in order to form a capacitor in the device with the first and second gates, paragraph 197.
	In reference to claim 7, Park 2008 discloses an array substrate, with reference to Figure 4, comprising a substrate 110, a buffer layer 111, a semiconductor layer 151a, a first gate insulating layer 140, a first gate 124a, an intermediate dielectric layer 150, an organic filling layer 160, a plurality of sources 173, and a plurality of drains 175 sequentially disposed, wherein the array substrate further comprises a hydrophilicity-hydrophobicity matching layer 180p disposed on the organic filling layer, paragraph 91.

Park does not disclose a flexible substrate.
	Park 2017 discloses a display device including teaching a flexible substrate, 111 in Figure 16A, paragraph 129. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the substrate to be flexible. To do so would have merely been a simple substitution of one known element for another to obtain predictable results; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, (2007). In this case substituting one substrate material for another.
In reference to claims 8 and 9, Park 2008 discloses the hydrophilicity- hydrophobicity matching layer consists of an inorganic material of a silicon oxide layer, a silicon nitride layer, or a composite layer of silicon oxide and silicon nitride, paragraph 91.
In reference to claim 10, Park 2008 discloses the hydrophilicity- hydrophobicity matching layer 180p is disposed on the organic filling layer 160 and covers the sources and the drains 173, 175, Figure 4.
In reference to claim 11, Park 2008 discloses a planarization layer 180q disposed on the hydrophilicity-hydrophobicity matching layer and covering the sources and the drains, Figure 4 and paragraph 91.

	Park 2017 discloses a second gate insulating layer, 155 in Figure 16A, disposed between the first gate insulating layer 150 and the intermediate dielectric layer 190, and a second gate 180 disposed between the second gate insulating layer and the intermediate dielectric layer, paragraph 197. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a second gate insulating layer to be disposed between the first gate insulating layer and the intermediate dielectric layer, and a second gate to be disposed between the second gate insulating layer and the intermediate dielectric layer. One would have been motivated to do so in order to form a capacitor in the device with the first and second gates, paragraph 197.
In reference to claim 14, Park 2008 discloses a display panel, with reference to Figure 4, comprising: an array substrate comprising a substrate, 110, a buffer layer 111, a semiconductor layer 151a, a first gate insulating layer 140, a first gate 124a, an intermediate dielectric layer 150, an organic filling layer 160, a plurality of sources 173, and a plurality of drains 175 sequentially disposed; wherein the display panel further comprises: a hydrophilicity-hydrophobicity matching layer 180p disposed among the organic filling layer, the sources, and the drains, paragraph 91.
In reference to the hydrophilicity-hydrophobicity matching function of the hydrophilicity-hydrophobicity matching layer, although Park 2008 is silent regarding the hydrophilic or hydrophobic nature of the layers, prima facie obviousness is not rebutted by merely recognizing additional advantages or latent properties present but not recognized in the 
Park 2008 does not disclose a flexible substrate, a first electrode layer disposed on the array substrate; a pixel definition layer disposed on the array substrate and partially covering the first electrode layer; a luminous layer disposed on the first electrode layer; and a second electrode layer disposed on the luminous layer.
	Park 2017 discloses a display device including teaching a flexible substrate, 111 in Figure 16A, paragraph 129, a first electrode layer 290 disposed on the array substrate; a pixel definition layer 310 disposed on the array substrate and partially covering the first electrode layer; a luminous layer 330 disposed on the first electrode layer; and a second electrode layer 340 disposed on the luminous layer, paragraphs 143-146. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the substrate to be flexible. To do so would have merely been a simple substitution of one known element for another to obtain predictable results; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, (2007). In this case substituting one substrate material for another.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a first electrode layer to be disposed on the array substrate; a pixel definition layer to be disposed on the array substrate and partially covering the first electrode layer; a luminous layer to be disposed on the first electrode layer; and a second electrode layer to be disposed on the luminous layer. One would have been motivated to do so in order to form an organic light emitting diode display, paragraph 58 of Park 2008.

In reference to claims 16 and 17, Park 2008 discloses the hydrophilicity- hydrophobicity matching layer consists of an inorganic material of a silicon oxide layer, a silicon nitride layer, or a composite layer of silicon oxide and silicon nitride, paragraph 91.
In reference to claim 19, Park 2008 does not disclose the array substrate further comprises a second gate insulating layer disposed between the first gate insulating layer and the intermediate dielectric layer, and a second gate disposed between the second gate insulating layer and the intermediate dielectric layer.
Park 2017 discloses a second gate insulating layer, 155 in Figure 16A, disposed between the first gate insulating layer 150 and the intermediate dielectric layer 190, and a second gate 180 disposed between the second gate insulating layer and the intermediate dielectric layer, paragraph 197. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a second gate insulating layer to be disposed between the first gate insulating layer and the intermediate dielectric layer, and a second gate to be disposed between the second gate insulating layer and the intermediate dielectric layer. One would have been motivated to do so in order to form a capacitor in the device with the first and second gates, paragraph 197.
In reference to claim 18, Park 2008 discloses the hydrophilicity- hydrophobicity matching layer 180p is disposed among the organic filling layer 160, the first electrode layer 191, Figure 4, and Park 2017 discloses the display including the first electrode and pixel definition layer as addressed above.

In reference to claim 20, Park 2008 does not disclose the array substrate further comprises a second gate insulating layer disposed between the first gate insulating layer and the intermediate dielectric layer, and a second gate disposed between the second gate insulating layer and the intermediate dielectric layer.
Park 2017 discloses a second gate insulating layer, 155 in Figure 16A, disposed between the first gate insulating layer 150 and the intermediate dielectric layer 190, and a second gate 180 disposed between the second gate insulating layer and the intermediate dielectric layer, paragraph 197. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a second gate insulating layer to be disposed between the first gate insulating layer and the intermediate dielectric layer, and a second gate to be disposed between the second gate insulating layer and the intermediate dielectric layer. One would have been motivated to do so in order to form a capacitor in the device with the first and second gates, paragraph 197.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R. JUNGE whose telephone number is (571)270-5717. The examiner can normally be reached M-F 8:00-4:30 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN R JUNGE/Primary Examiner, Art Unit 2897